Title: From George Washington to Lund Washington, 20 September 1783
From: Washington, George
To: Washington, Lund


                  
                     Dr LundRocky Hill September 20, 1783
                  
                  Mrs Custis has never suggested in any of her Letters to Mrs Washington (unless ardent wishes for her return, that she might then disclose it to her, can be so construed) the most distant attachment to D.S.— but if this should be the case, and she wants advice upon it; a Father  Mother, who are at hand, & competent to give it, are at the same time most proper to be consulted on so interesting an event.  For my own part, I never did, nor do I believe, I ever shall give advice to a woman who is setting out on a matrimonial voyage; first, because I never could advise one to marry without her own consent; & secondly, because I know it is to no purpose to advise her to refrain, when she has obtained it.  A woman very rarely asks an opinion, or requires advice on such an occasion, ’till her resolution is formed; & then it is with the hope & expectation of obtaining a sanction, not that she means to be governed by your disapprobation, that she applies.  In a word, the plain english of the application may be summed up in these words— I wish you to think as I do; but if unhappily you differ from me in opinion, my heart, I must confess is fixed, & I have gone too far now to retract."
                  If Mrs Custis should ever suggest any thing of this kind to me, I will give her my opinion of the measure, not of the man, with candour, & to the following effect.  I never expected you would spend the residue of your days in widowhood; but in a matter so important, & so interesting to yourself, Children & Connexions; I wish you would make a prudent choice; to do which, many considerations are necessary— such as the family & connexions of the man— his fortune (which is not the most essential in my eye)—the line of conduct he has observed— & disposition & frame of his mind.  You should consider, what prospect there is of his proving kind & affectionate to you— just, generous & attentive to your children— and, how far his connexions will be agreeable to you; for when they are once formed, agreeable or not, the die being cast, your fate is fixed.  Thus far, & no farther I shall go in my opinions.  I am, Dr Lund, &c.
                  
                     G: W——n
                  
               